Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/2/2020 has been entered.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Letteron (US 2,868,269) discloses a sheet material that is impregnated or bonded with a resin (col 1 ln 15+). The sheet material comprises a mica sheet or paper (col 1 ln 41+; col 6 ln 65+). Letteron teaches impregnating the sheet via a backing material that transfers the resin to the sheet (col 2 ln 49+). The backing material can be stripped and discarded if desired (Id.). Suitable backing materials include a polyester film (Id.). Letteron further teaches the mica sheet preferably comprises 5-30% by weight of the resin to provide easy stripping of the backing material (col 3 ln 61+).
Present claim 1 requires “the mica paper consists of 70 to 99 weight percent mica and 1 to 30 weight percent of a binder of aramid fibrids, and optionally, additive fibers or floc”. Therefore Letteron’s teaching is excluded from the present claim because the reference discloses and requires the presence of a resin, which is not one of the claimed materials. Furthermore, Letteron is silent with regard to the delamination force required to demount the backing material from the mica sheet and the ability of the backing material to withstand a tensile force of at least 50 N/mm of width.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787